Citation Nr: 0032225	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for emphysema and coronary 
artery disease as a result of tobacco use.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from March 1955 to February 
1959.

This issue comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

As will be explained in greater detail below, entitlement to 
service connection for emphysema and coronary artery disease 
as a result of tobacco use was denied by rating decision in 
April 1998.  The veteran was notified that month but did not 
file a timely notice of disagreement, and the decision became 
final.  The appellant disagrees with this characterization.  
He then sought the instant benefit, and the denial of that 
claim has lead to the instant appeal.

A Video Board hearing was held in September 2000, before 
Michael D. Lyon, the Veterans Law Judge rendering this 
decision, sitting in Washington DC, and the veteran and his 
representative sitting at the RO.  The Veterans Law Judge had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2000). 
During the hearing, the issue of emphysema and coronary 
artery disease as secondary to asbestosis was raised.  This 
issue is not otherwise developed for appellate review, and as 
such is not before the Board for consideration at this time.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).  It is referred 
to the RO for any appropriate action.  A transcript of the 
hearing testimony is on file.

It is noted that the denial of the claim in April 1998 was on 
the basis that the claim was not well grounded.  In view of a 
recent change in applicable law, the appellant or his 
representative my seek to make a motion to have a new review 
of that claim undertaken.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
emphysema and coronary artery disease as a result of tobacco 
use by rating decision in April 1998.  The veteran was 
notified that month but did not file a timely notice of 
disagreement with that decision, and the decision became 
final. 

2.  Subsequently, in October 1998, the veteran filed a claim 
to reopen his claim for emphysema and coronary artery disease 
as a result of tobacco use.

3.  The law changed, precluding granting of this claim as of 
claims filed prior to June 9, 1998.


CONCLUSION OF LAW

The current claim for entitlement to service connection for 
emphysema and coronary artery disease as a result of tobacco 
use is precluded by law.  38 U.S.C.A. § 1103 (West Supp. 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has had an ongoing appeal since 
filing his initial claim on this issue in November 1997.  It 
is asserted that his actions have all been in response to 
requests for information and that such requests should have 
kept the appeal open.

In November 1997, the appellant filed a claim for service 
connection for emphysema and coronary artery disease due to 
tobacco use.  Initially, the RO sent him a development 
letter.  He was instructed of the evidence needed to support 
and prove his claim.  Some response was received.   

Thereafter, the claim was denied by rating decision of April 
1988.  It was held that there was no medical evidence 
furnished that established a medical relationship between 
emphysema and coronary artery disease and tobacco use during 
service.  The veteran was notified of that denial, and did 
not file a timely notice of disagreement.  Consequently, that 
determination is final.  38 U.S.C.A. § 7105.  That decision 
became final.

In September 1998, the appellant sought information on his 
disability status in order to obtain tax-exempt benefits for 
auto ownership.  In response, the RO wrote that such 
information would not be forthcoming as he did not have a 
service connected disorder.  He responded with authorizations 
to obtain additional medical records, and with statements 
restating his position that he started smoking in service, 
and that he could not stop afterward, and that his current 
problems were related thereto.

In October 1998 correspondence was received from the veteran 
seeking to reopen his claim.  This was ultimately denied by 
the RO.  It was held that this claim was received after June 
9, 1998, and that as such there was no legal entitlement.

In a video Board hearing in September 2000, the veteran, in 
essence, testified that he had initially filed a claim around 
March 1998.  He did not recall receiving a rating action in 
April 1998 denying his claim, nor did he recall any letter 
expressing disagreement with the rating action.

In reviewing this case, mindful of the written submissions 
and the hearing testimony, the Board concludes that the April 
1998 rating action was rendered final by the absence of any 
document that can reasonably be said to be a notice of 
disagreement.  No where is there document that meets the 
basis prerequisite of a notice of disagreement, that is, 
there is no document that expresses disagreement in any 
extent with the rating action.  There is no authority cited, 
nor is the Board aware of any authority, which would allow an 
application to "reopen" a claim constitute, what might be 
characterized as, an "inferred" or "implied" notice of 
disagreement.  As such, that rating is final.

Under the rules governing the reopening of a previously final 
decision, unappealed determinations made by the agency of 
original jurisdiction are final with the exception that a 
claim may be reopened by submission of new and material 
evidence. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000); see also, Hodge v. West, 155 F. 3d 
1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 Vet.App. 
321 (1999).

In the instant case, however, these provisions for reopening 
are precluded by congressional legislation prohibiting 
service connection for diseases attributable to tobacco use 
during active service. 112 Stat. 685, 865-66 (1998) (codified 
at 38 U.S.C.A. § 1103 (West 2000)). This legislation pertains 
to claims filed after June 9, 1998 and, thus, as the 
veteran's new claim was filed in October 1998, is applicable 
to the case at hand.   

In view of the change in the law, there is no legal 
entitlement to the benefit sought on appeal and the current 
claim is denied.



ORDER

Entitlement to service connection for emphysema and coronary 
artery disease as secondary to tobacco use is denied on the 
basis of a lack of legal entitlement.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

